 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 9
10    SCOTT JOHNSON,                             Case No. 5:19-CV-07765-SVK
11             Plaintiff,                        ORDER [proposed[ TO EXTEND
        v.                                       DATE FOR FILING DISMISSAL
12                                               AS MODIFIED
      AGNES M. GEHRHARDT, in
13    individual and representative
      capacity as trustee for the LoBue
14    Children’s Trust dated December
      28, 1976; JOHN S. SHELTON
15    COMPANY, INC., a California
      Corporation; and Does 1-10,
16
               Defendants.
17
18           Having read the stipulation of the parties, and for good cause shown, the
19   Court hereby GRANTS the request. The deadline to file a Stipulation for Dismissal
20   shall be extended up to and including to May 07, 2020.
21   The May 15, 2020 Order to Show Cause hearing remains in place.
22   IT IS SO ORDERED.
23           April 8, 2020
     Dated: ______________                  _____________________________________
                                           HONORABLE SUSAN VAN KEULEN
24                                           United States Magistrate Judge
25
26
27
28


                                             1

     Order AS MODIFIED                           5:19-CV-07765-SVK
